Order filed August 20, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00207-CV
                                 ____________

              WHITE STAR PUMP COMPANY, LLC, Appellant

                                         V.

                 ALPHA HUNTER DRILLING, LLC, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-57416


                                     ORDER

      The reporter’s record in this case was due April 14, 2020. See Tex. R. App.
P. 35.1. The court granted the reporter’s first request for extension of time to file
the record until July 31, 2020. As of today, the record has not been filed and the
court has not received a request to extend time for filing the record. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Amanda King, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.